  
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4105 
 
AN ACT 
To apply the countervailing duty provisions of the Tariff Act of 1930 to nonmarket economy countries, and for other purposes. 
 
 
1.Application of countervailing duty provisions to nonmarket economy countries 
(a)In generalSection 701 of the Tariff Act of 1930 (19 U.S.C. 1671) is amended by adding at the end the following: 
 
(f)Applicability to proceedings involving nonmarket economy countries 
(1)In generalExcept as provided in paragraph (2), the merchandise on which countervailing duties shall be imposed under subsection (a) includes a class or kind of merchandise imported, or sold (or likely to be sold) for importation, into the United States from a nonmarket economy country.  
(2)ExceptionA countervailing duty is not required to be imposed under subsection (a) on a class or kind of merchandise imported, or sold (or likely to be sold) for importation, into the United States from a nonmarket economy country if the administering authority is unable to identify and measure subsidies provided by the government of the nonmarket economy country or a public entity within the territory of the nonmarket economy country because the economy of that country is essentially comprised of a single entity. .  
(b)Effective dateSubsection (f) of section 701 of the Tariff Act of 1930, as added by subsection (a) of this section, applies to— 
(1)all proceedings initiated under subtitle A of title VII of that Act (19 U.S.C. 1671 et seq.) on or after November 20, 2006;  
(2)all resulting actions by U.S. Customs and Border Protection; and  
(3)all civil actions, criminal proceedings, and other proceedings before a Federal court relating to proceedings referred to in paragraph (1) or actions referred to in paragraph (2).  
2.Adjustment of antidumping duty in certain proceedings relating to imports from nonmarket economy countries 
(a)In generalSection 777A of the Tariff Act of 1930 (19 U.S.C. 1677f–1) is amended by adding at the end the following: 
 
(f)Adjustment of antidumping duty in certain proceedings relating to imports from nonmarket economy countries 
(1)In generalIf the administering authority determines, with respect to a class or kind of merchandise from a nonmarket economy country for which an antidumping duty is determined using normal value pursuant to section 773(c), that— 
(A)pursuant to section 701(a)(1), a countervailable subsidy (other than an export subsidy referred to in section 772(c)(1)(C)) has been provided with respect to the class or kind of merchandise,  
(B)such countervailable subsidy has been demonstrated to have reduced the average price of imports of the class or kind of merchandise during the relevant period, and  
(C)the administering authority can reasonably estimate the extent to which the countervailable subsidy referred to in subparagraph (B), in combination with the use of normal value determined pursuant to section 773(c), has increased the weighted average dumping margin for the class or kind of merchandise, the administering authority shall, except as provided in paragraph (2), reduce the antidumping duty by the amount of the increase in the weighted average dumping margin estimated by the administering authority under subparagraph (C). 
(2)Maximum reduction in antidumping dutyThe administering authority may not reduce the antidumping duty applicable to a class or kind of merchandise from a nonmarket economy country under this subsection by more than the portion of the countervailing duty rate attributable to a countervailable subsidy that is provided with respect to the class or kind of merchandise and that meets the conditions described in subparagraphs (A), (B), and (C) of paragraph (1). .   
(b)Effective dateSubsection (f) of section 777A of the Tariff Act of 1930, as added by subsection (a) of this section, applies to— 
(1)all investigations and reviews initiated pursuant to title VII of that Act (19 U.S.C. 1671 et seq.) on or after the date of the enactment of this Act; and  
(2)subject to subsection (c) of section 129 of the Uruguay Round Agreements Act (19 U.S.C. 3538), all determinations issued under subsection (b)(2) of that section on or after the date of the enactment of this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
